DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1 and 2, and the species of CH2 in the reply filed on 05/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
However, the Examiner was unable to find the elected species X is CH2 as a recording material with a color former in the prior art, and therefore the Examiner has rejoined the species of C=O and SO2 for examination.
The closest prior art for X being CH2 is US 5041605; however, the compound in col. 3 of this reference is an intermediate that is never combined with a color former; further, the compound of col. 2, lines 35-50 is not placed in combination with a color former as it is the color former.  This single compound cannot read on both the color former and the compound of formula (I) of claim 1.  


Claims 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, the phrase a “recording material containing a color former, wherein the recording material contains at least one compound” is objected to grammatically.  This objection can be overcome by changing the phrase to a “recording material containing a color former and at least one compound” which is how the claim will be interpreted.
In claim 1, the limitations in parenthesis are objected to grammatically as it is unclear if these are optional or required.  The phrases are “(wherein X represents…1 to 4)”, “(wherein R4 represents…group)” and “(wherein R5 represents…group)”.  The objection can be overcome by removing the parenthesis, which is how the claim will be interpreted.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
Claim 1 and 2 are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Miyanaga et al. (WO 2017/111032), wherein the US national stage application, US 10780724, will be used as a translation.
With regard to claims 1 and 2, Miyanaga et al. teach a heat sensitive recordin material comprising a color-developing compound of their formula (I) and a color forming compound (col. 26, lines 17-26).  The color developer may include the compound 1 of Table 1, which reads on applicants’ formula (I) of claim 1.  The heat-sensitive recording material may be placed onto a supporting medium, which reads on applicants’ recording material layer on a support (col. 30, lines 30-39).


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirokawa et al.  (JP 2017-165091).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	With regard to claims 1 and 2, Hirokawa et al. teach a heat-sensitive recording material using a color forming compound in combination with the compound #3 in Table 1 as a color developing compound, which reads on applicants’ compound of formula (I) in claim 1 where X is C=O [0009]-[0010] and [0038].  The recording material may be coated on a support [0055].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759